Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Jean Gervais d/b/a Papi’s Mini Market,
Respondent.

Docket No. C-12-973
FDA Docket No. FDA-2012-H-0718

Decision No. CR2605

Date: August 31, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

I enter a default judgment against Respondent, Jean Gervais d/b/a Papi’s
Mini Market. The Center for Tobacco Products (CTP) filed an
administrative complaint against Respondent that alleges facts and legal
authority that are sufficient to justify the imposition of a civil money penalty
of $500. Respondent did not timely answer the complaint nor did he request
an extension of time within which to file an answer.

CTP began this case by serving a complaint on Respondent and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA)

Division of Dockets Management. The complaint alleges that Respondent
impermissibly sold tobacco products to a minor and failed to verify the age
of a person purchasing tobacco products, violating the Federal Food, Drug,
and Cosmetic Act (Act) and its implementing regulations at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $500.

On June 29, 2012, CTP served the complaint on Respondent by United
Parcel Service, as is provided for by 21 C.F.R. §§ 17.5 and 17.7. In the
complaint and accompanying cover letter, CTP explained that, within 30
days, Respondent should pay the penalty, file an answer, or request an
extension of time in which to file answer. CTP warned Respondent that, if it
failed to take one of these actions within 30 days, the Administrative Law
Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering
it to pay the full amount of the proposed penalty. Respondent did not file an
answer within the time provided by regulation.

lam required to issue a default judgment if the complaint is sufficient to
justify a penalty and the Respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I decide whether a default
judgment is appropriate here, and I conclude that it is merited based on the
allegations of the administrative complaint and Respondent’s failure to
answer them.

For purposes of this decision, I assume that the following facts alleged in the
complaint are true. Specifically:

e Respondent owns an establishment that sells tobacco products and
which does business as Papi’s Mini Market. The business is located
at 4201 Germantown Avenue, Philadelphia, PA, 19140.

e On June 30, 2011, an FDA-commissioned inspector made
observations at Respondent’s place of business that included: sale of
cigarettes or smokeless tobacco to a minor under the age of 18; and
failure by him to identify by means of photographic identification,
containing the bearer’s date of birth, that no person purchasing
cigarettes or smokeless tobacco was younger than 18 years of age.

e On September 22, 2011, CTP issued a Warning Letter to Respondent
that recited the June 30, 2011, observations. The letter informed
Respondent that the observed facts constituted violations of
regulations at 21 C.F.R. §§ 1140.14(a) and (b)(1) that prohibited sales
of tobacco products to individuals under the age of 18 and that
required verification of age of purchasers of tobacco products. It
advised him that failure to correct the violations could result in the
imposition of a civil money penalty or other regulatory action by
FDA.

e The Warning Letter was delivered to Respondent. Respondent did not
reply to it.

e On February 23, 2012, at about 2:30 p.m., an inspector observed a
minor under the age of 18 buy a package of Newport Non-Menthol
Box Cigarettes at Respondent’s place of business.

e On February 29, 2012, an inspector observed Respondent or its
employee sell individual (unpackaged) cigarettes.

These facts establish that Respondent is liable under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140(b). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or
smokeless tobacco to any person younger than 18 years of age. Under 21
C.F.R. § 1140.14(b)(1), a retailer must verify, by means of photo
identification containing the bearer’s date of birth, that no person purchasing
the tobacco product is younger than 18 years of age. Under 21 C.F.R.

§ 1140.14(d), a retailer may not sell individual cigarettes.

Here, Respondent sold tobacco products to individuals younger than age 18
on two occasions, on June 30, 2011, and February 23, 2012. On June 30,
2011, Respondent failed to verify the age of the purchaser. On February 29,
2012, Respondent sold unpackaged cigarettes. These actions and omissions
by Respondent constitute a violation of law for which a civil money penalty
is merited. Therefore, I find that a civil money penalty of $500 is
permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

